EXHIBIT 10.10 Stock Options This exhibit summarizes below the stock options of Advanced Medical Isotope Corporation (i) outstanding as of December31, 2010 and (ii) outstanding as of December 2, 2011, that have been issued to its directors, executive officers, and employees for compensatory purposes.All of the options were issued in connection with services. Outstanding as of December31, 2010 Optionee Number of Shares Exercise Price Per Share Issue Date Expiration Date Carlton Cadwell Director 11/26/08 11/26/11 Bruce Jolliff CFO 5/16/07 11/26/08 5/16/12 11/26/11 James Katzaroff Chairman and CEO 11/26/08 11/26/11 Bruce Ratchford Director 11/16/10 11/16/13 Michael Korenko Former Director 5/8/09 8/6/09 5/8/12 8/6/12 Dr. Fu Min-Su Chief Radiochemist 11/26/08 11/26/11 Employee 7/29/08 7/29/11 Employees (5) (total number of shares shown) 11/26/08 11/26/11 1 Outstanding as of December2, 2011 Optionee Number of Shares Exercise Price Per Share Issue Date Expiration Date Carlton Cadwell Director 1/14/11 1/12/14 Bruce Jolliff CFO 5/16/07 1/14/11 5/16/12 1/12/14 James Katzaroff Chairman and CEO 1/14/11 1/12/14 Bruce Ratchford Director 11/16/10 1/14/11 7/6/11 11/16/13 1/12/14 7/6/12 Michael Korenko Former Director 5/8/09 8/6/09 5/8/12 8/6/12 Dr. Fu Min-Su Chief Radiochemist 1/14/11 1/12/14 Employees (8) (total number of shares shown) 1/14/11 1/12/14 2
